Citation Nr: 1101430	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to 
include as due to herbicide and chemical exposure.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide and chemical exposure.

3.   Entitlement to service connection for depression, to include 
as secondary to a thyroid disorder.

4.  Entitlement to service connection for a left small finger 
injury.

5.  Entitlement to service connection for residuals of a positive 
reaction to a tuberculosis test.

6.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 3, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issues of entitlement to service connection for a thyroid 
disorder, diabetes mellitus, depression, and a left small finger 
injury will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

During a hearing before the Board on September 3, 2010, and prior 
to the promulgation of a decision in the appeal, the Veteran and 
his representative indicated that they would like to withdraw the 
appeal for the issues of entitlement to service connection for 
residuals of a positive reaction to a tuberculosis test and for 
erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
residuals of a positive reaction to a tuberculosis test have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the September 2010 
hearing before the Board that they would like to withdraw the 
appeal for the issues of entitlement to service connection for 
residuals of a positive reaction to a tuberculosis test and for 
erectile dysfunction.
The hearing testimony of the Veteran and his representative was 
later reduced to writing and incorporated into the record in the 
form of a written transcript. Therefore, the transcript of that 
hearing has been accepted as a withdrawal of that issue on 
appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  In 
addition, the Veteran submitted a subsequent statement in 
September 2010 in which he reiterated that he wanted to withdraw 
his appeal for those issues.  As such, the Veteran has withdrawn 
the appeal, and hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal for the issues of 
entitlement to service connection for residuals of a positive 
reaction to a tuberculosis test and for erectile dysfunction, and 
they are dismissed.


ORDER

The issue of entitlement to service connection for residuals of a 
positive reaction to a tuberculosis test is dismissed.

The issue of entitlement to service connection for erectile 
dysfunction is dismissed.


REMAND

Reasons for Remand:  To obtain service personnel records, to 
verify exposure to herbicides and chemicals, to secure additional 
treatment records, and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran has contended that he has a thyroid disorder and 
diabetes mellitus as a result of exposure to herbicides and other 
chemicals in service.  In particular, he has claimed that he was 
exposed to Agent Orange while serving onboard the USS Ranger in 
the waters of Vietnam.  He also testified that he was exposed to 
various chemicals, such as carbon tetrachloride, cleaning 
solvents, paint, and lead paint thinner during his military 
service.  He specifically identified Treasure Island, Whidbey 
Island, and Subic Bay, Philippines, as locations where such 
exposure could have occurred.

In the case of a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to 
the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart 
ii, ch. 2, section C, 10,b, service in the Republic of Vietnam 
means service in country or its inland waterways, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Service in the Republic 
of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the 
service member's presence at some point on the landmass or the 
inland waters of Vietnam.  

These regulations show that VA acknowledges the widespread use of 
tactical herbicides, such as Agent Orange, by the United States 
military during the Vietnam War and has extended a presumption of 
herbicide exposure to any Veteran who served on the ground or on 
the inland waterways of the Republic of Vietnam between January 
9, 1962, and May 7, 1975.  This policy represents VA's 
interpretation of the statutory phrase "served in the Republic 
of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation 
implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) 
makes it clear that "duty or visitation in the Republic of 
Vietnam" is required to qualify for the presumption.  This 
policy is grounded in the fact that aerial herbicide spraying was 
used within the land boundaries of Vietnam to destroy enemy 
crops, defoliate areas of enemy activity, and create open 
security zones around U.S. military bases.

However, a legal challenge to VA's interpretation was brought 
before the United States Court of Appeals for Veterans Claims 
(CAVC) in Haas v. Nicholson in 2006.  The case sought to further 
extend the presumption of exposure to U.S. Navy Veterans who 
served aboard ships operating on Vietnam's offshore waters.  CAVC 
held that the presumption of exposure should be extended to U.S. 
Navy Veterans.  VA filed an appeal on that decision and 
implemented a stay on adjudicating the numerous new claims 
resulting from it.  In 2008, the United States Court of Appeals 
for the Federal Circuit, in Haas v. Peak, reversed the CAVC 
decision and held that VA's policy of extending the presumption 
only to those Veterans who served on the ground or on the inland 
waterways of Vietnam was a reasonable and valid statutory 
interpretation.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 
2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

In the wake of the Haas court cases and the resulting claims, 
VA's concern for the issues related to herbicide exposure claims 
from U.S. Navy Veterans resulted in a need to clarify current 
claims processing policies and procedures in order to assist this 
group of Veterans in an equitable and consistent manner.  As a 
result, VA has issued guidance to ROs by providing some 
background information on the service of these Veterans to assist 
in developing and adjudicating these claims.  See Training Letter 
10-06, Adjudicating Disability Claims Based on Herbicide Exposure 
from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 
9, 2010.

The RO did attempt to verify whether the Veteran was exposed to 
herbicides during his military service.  However, a January 2008 
response from the National Personnel Records Center (NPRC) 
indicated that there was no conclusive proof that the Veteran 
served in the Republic of Vietnam.  It was noted that he served 
aboard the USS Ranger CVA-61, which was in the official waters of 
the Republic of Vietnam during numerous periods between December 
1967 and May 1968.  Nevertheless, the Board notes that it is 
unclear whether the official waters included the inland waterways 
of Vietnam, and an additional attempt was not made to determine 
whether the Veteran may have traveled on inland waterways.

In addition, it does not appear that the claims for service 
connection have been developed to determine whether the Veteran 
had possible exposure to other chemicals during his military 
service.  In fact, the Board notes that the Veteran's complete 
service personnel records are not associated with the claims 
file, which would provide documentation of his duties and 
assignments.  Therefore, the RO should confirm whether the 
Veteran served at locations such as Treasure Island, Whidbey 
Island, and Subic Bay, and whether he may have been exposed to 
toxic chemicals and developed a thyroid disorder and/or diabetes 
mellitus as a result.

It also appears that there may be additional treatment records 
that are not associated with the claims file.  In this regard, 
the Veteran testified at his September 2010 hearing that he had 
been treated for a thyroid disorder by Dr. J.M. and Dr. L 
(initials used to protect the Veteran's privacy) beginning in 
1973 or 1974.  He also indicated that he had been hospitalized 
twice for thyroid problems.  Although the Veteran stated that he 
had been unable to obtain records from those physicians, it does 
not appear that VA made any attempt to such records on his 
behalf.  Therefore, as this case is already being remanded, the 
RO should take the opportunity to attempt to obtain and associate 
with the claims any and all treatment records pertaining to the 
Veteran's claimed disorders.

With respect to the claim for service connection for depression, 
the Veteran has contended that he developed such a disorder as a 
result of stress from serving onboard the USS Ranger in hazardous 
locations.  In the alternative, he has claimed that his 
depression is secondary to a thyroid disorder.  The post-service 
medical evidence does document a current diagnosis of depression.  
However, the Board notes that the Veteran has not been afforded a 
VA examination to determine whether he currently has depression 
that is directly related to his military service.  

An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4)(i).  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature and 
etiology of any depression that may be present.

Moreover, the Board notes that a decision on the claim for 
service connection for a thyroid disorder could change the 
outcome of the Veteran's claim for service connection for 
depression.  As previously noted, the Veteran has contended in 
the alternative that his depression is secondary to his thyroid 
disorder.  As such, the service connection claim for depression 
is inextricably intertwined with the thyroid disorder claim that 
is already being remanded.  For this reason, the issue of 
entitlement to service connection for a thyroid disorder must be 
resolved prior to resolution of the issue of entitlement to 
service connection for depression.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is based 
upon the recognition that claims related to each other should not 
be subject to piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate the 
inextricably intertwined issue.

Lastly, the Board observes that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a left small finger injury.  His service treatment 
records do show that he sought treatment for a right small finger 
injury in January 1968, but there is no documentation of any 
complaints, treatment, or diagnosis of a left small finger 
injury.  However, the Veteran has testified that he sustained 
such an injury in service.  The Board notes that the Veteran is 
competent to report his experience and symptoms in service.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Nevertheless, the evidence of record does 
not include a medical opinion based on a complete review of the 
medical evidence addressing whether the Veteran currently has a 
small left finger disorder that is related to his military 
service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board 
concludes that a VA examination and medical opinion are necessary 
for the purpose of determining the nature and etiology of any 
left small finger disorder that may be present.

In order to give the appellant every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should request the Veteran's 
complete service personnel records from the 
National Personnel Records Center (NPRC).  
If the records are unavailable from NPRC, 
the RO should contact the service 
department and the Veteran for any copies 
he has in his possession.

2.  The RO should verify whether the 
Veteran served in the inland waterways of 
Vietnam or otherwise had any exposure to 
herbicides.  In so doing, the RO should 
review and follow the Processing Guidelines 
for such claims set forth in Training 
Letter 10-06, Adjudicating Disability 
Claims Based on Herbicide Exposure from 
U.S. Navy and Coast Guard Veterans of the 
Vietnam Era, Sept. 9, 2010.  The RO should 
also determine whether he may have had any 
exposure to other chemicals, including 
carbon tetrachloride, cleaning solvents, 
paint, and lead paint thinner, at locations 
such as Treasure Island, Whidbey Island, 
and Subic Bay, Philippines.

3.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his claimed disorders.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  A specific request should be 
made for private medical records from Dr. 
J.M. and Dr. L., who were identified by the 
Veteran at his September 2010 hearing.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any psychiatric disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, statements, and 
assertions.  

It should be noted that the Veteran 
contends that he developed depression as a 
result of stress from serving onboard the 
USS Ranger.  He has also claimed that he 
has depression that is secondary to a 
thyroid disorder.

The examiner should identify all current 
psychiatric disorders.  For each diagnosis 
identified, the examiner should comment as 
to whether it is at least as likely as not 
that that the disorder is directly related 
to the Veteran's military service.  The 
examiner should also state whether the 
psychiatric disorder was either caused by 
or permanently aggravated by a thyroid 
disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left small finger disorder 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.

The examiner should indicate whether the 
Veteran has a current left small finger 
disorder and state whether it is at least 
as likely as not that a current disorder is 
causally or etiologically related to the 
Veteran's military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claims 
for service connection for a thyroid 
disorder and/or diabetes mellitus.

7.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


